TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00062-CV



Michael L. Williams, State Commissioner of Education; and The Texas Education Agency,
                                     Appellants

                                                   v.

                      North Forest Independent School District, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GV-12-000940, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In this interlocutory appeal from an order denying appellants’ plea to the jurisdiction,

appellee North Forest Independent School District has filed an unopposed motion to dismiss,

advising that it has non-suited all of its claims in the underlying trial court proceeding and that this

appeal, consequently, is moot. We grant appellee’s unopposed motion and dismiss the appeal. See

Tex. R. App. P. 42.3(a).



                                                __________________________________________

                                                Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed as Moot

Filed: June 21, 2013